DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 3-7 and 15-17 are objected to because of the following informalities: 
In each of claims 3-7 and 13-15, “the head” should be “the head member” for consistency in claim terms.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1, 3, 5, 13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sanchez et al. (US 10390989 B2), hereinafter referred to as “Sanchez”.
Regarding claim 1, Sanchez teaches a portable urinal device (see Abstract), comprising: 
a base (bottom external reservoir (260)) comprising a urine receptacle (external reservoir (260)); 
a hollow tube (discharge line (222)) extending from the base and having a first end in fluid communication with the urine receptacle (first end of line (222) is connected to external reservoir (260), see Figure 4); 
a head member attached to a second end of the hollow tube (assembly (202) attached the second end of discharge line (222), see Figure 1), the head member configured to be placed over a user's genitalia (the system (200) can be positioned such that the assembly (202) is abutting and/or near the urethral opening of the user, see Col. 
a pump (vacuum source (270)) that creates a negative pressure in the hollow tube for suctioning urine from the user's genitalia through the hollow tube and into the urine receptacle (the vacuum source (270) can assist and/or provide the pressure differential needed to draw fluid voided from the urethral opening into the inner volume of the assembly (202), and then from the reservoir (210) into the external receptacle (260), see Col. 13 lines 18-22).
Regarding claim 3, Sanchez further teaches wherein the head member is comprised of a soft plastic or rubber material (assembly (202) comprises permeable support (240) that can be made of plastic, see Col. 11 lines 62-67, Col. 12 lines 1-3).
Regarding claim 5, Sanchez further teaches wherein the head member has a male configuration adapted for placement over an end of a penis or a female configuration for placement over a vagina (the system can be used for male or female applications, see Col. 11 lines 21-30).
Regarding claim 13, Sanchez teaches a portable urinal device (see Abstract), comprising: 
a base (bottom external reservoir (260)) comprising a urine receptacle (external reservoir (260)); 
a hollow tube (discharge line (222)) extending from the base and having a first end in fluid communication with the urine receptacle (first end of line (222) is connected to external reservoir (260), see Figure 4); 
a head member removably attached to a second end of the hollow tube (assembly (202) attached the second end of discharge line (222), see Figure 1), the head member having either a male configuration adapted to be placed over a male user's genitalia or a female configuration adapted to be placed over a female user's genitalia (the system can be used for male or female applications, see Col. 11 lines 21-30); and 
a pump that creates a negative pressure in the hollow tube for suctioning urine from the user's genitalia through the hollow tube and into the urine receptacle(the vacuum source (270) can assist and/or provide the pressure differential needed to draw fluid voided from the urethral opening into the inner volume of the assembly (202), and then from the reservoir (210) into the external receptacle (260), see Col. 13 lines 18-22).
claim 15, Sanchez further teaches wherein the head member is comprised of a soft plastic or rubber material (assembly (202) comprises permeable support (240) that can be made of plastic, see Col. 11 lines 62-67, Col. 12 lines 1-3).
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.	Claims 2 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanchez (US 10390989 B2) in view of Denton et al. (US 20100094173 A1), hereinafter referred to as “Denton”.
claims 2 and 14, Sanchez teaches all of the limitations, as discussed above in claim 1 and 13. However, Sanchez does not explicitly disclose wherein the tube is automatically retractable from and to the base.
Denton teaches  wherein the tube is automatically retractable from and to the base (conduit (102) has an extension structure (112) including a plurality of coils (120), which is in retracted position when relaxed, adapted for extension, see Figure 1).
Sanchez and Denton are analogous art because both deal with a portable urinary catheter device.
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the catheter tubing of Sanchez and further include the tubing to automatically retract from to the base, as taught by Denton. Denton teaches extension structure of some sort is desirable to assist in tidy management of the drain path provided by conduit (102), and to resist routing of such path in a configuration that inherently produces an undesired pressure state in the patient's bladder (see Paragraph [0039]).
8.	Claims 4, 8-10, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanchez (US 10390989 B2) in view of Cawood (US 20040230181 A1).
Regarding claim 4, Sanchez teaches all of the limitations, as discussed above in claim 1. However, Sanchez does not explicitly disclose wherein the head member is removably attached to the tube.
Cawood teaches wherein the head member is removably attached to the tube (the condom catheter (52) consists of a condom-style latex or plastic sheath (64) which is removably coupled to a urine collection tube (66), see Paragraph [0042]).
Sanchez and Cawood are analogous art because both deal with a portable urinary catheter device.
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the head member of Sanchez and further include wherein 
Regarding claims 8 and 18, Sanchez teaches all of the limitations, as discussed above in claim 1 and 13. However, Sanchez does not explicitly disclose wherein the portable urinal device includes a switch for activating the pump. 
Cawood teaches a portable urinal device (50) including a switch (102) for activating the pump (56) (see Paragraph [0049]).
Sanchez and Cawood are analogous art because both deal with a portable urinary catheter device.
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the pump of Sanchez and further include a switch for activating the pump, as taught by Cawood. Cawood teaches the switch permits the user to manually change the pumping sequence to accommodate changes in urine leakage rate (see Paragraph [0049]).
Regarding claims 9 and 19, Sanchez teaches all of the limitations, as discussed above in claim 8 and 18. However, Sanchez does not explicitly disclose wherein the switch is automatically actuated when the tube is extended from the base.
Cawood teaches wherein the switch is automatically actuated (for automated pumping control, a timer device (106) is located within the electronics housing (100), see Paragraph [0049]) when the tube is extended from the base (when flexible tube (66) is extended from collection bag (62), see Figure 1).
Sanchez and Cawood are analogous art because both deal with a portable urinary catheter device.
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the pump of Sanchez and further include an 
Regarding claims 10 and 20, Sanchez and Cawood teaches all of the limitations, as discussed above in claim 9 and 19. Cawood further teaches wherein the pump (56) automatically powers off after a predetermined period of time or upon the return of the tube to the base (a timer device (106) is located within the electronics housing (100) for periodic pumping, see Paragraph [0049])) (after a certain time the timer device powers off the pump).
9.	Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanchez (US 10390989 B2) in view of Conkling et al. (US 5002541 A), hereinafter referred to as “Conkling”.
Regarding claims 6 and 16, Sanchez teaches all of the limitations, as discussed above in claim 1 and 13. However, Sanchez does not explicitly teach wherein the head member is disposable or a disposable liner is placed over the head member.
Conkling teaches wherein the head member is disposable or a disposable liner is placed over the head member (a disposable liner (89) is inserted into the collecting vessel (78) and folded over the lip (82) of the vessel, see Col. 5 lines 11-12) (See Figure 9).
Sanchez and Conkling are analogous art because both deal with a portable urinary catheter device.
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the head member of Sanchez and further include wherein a disposable liner is placed over the head member, as taught by Conkling. Conkling teaches a sanitary disposable liner is used to separate the urine collector from direct contact with the skin of the individual to ensure proper hygiene (See Col. 2 lines 18-21).
10.	Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanchez (US 10390989 B2) in view of Harvie (US 20040243075 A1).
claims 7 and 17, Sanchez teaches all of the limitations, as discussed above in claim 1 and 13. However, Sanchez does not explicitly teach the head member is inflatable.
Harvie teaches wherein the head member is inflatable (Inflatable Female Pad (11A)).
Sanchez and Harvie are analogous art because both deal with a portable urinary catheter device.
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the head member of Sanchez and further include wherein the head member was inflatable, as taught by Harvie. Harvie teaches the inflatable head member is specifically designed to increase the overall sanitation and comfort for users that may require a means to dispose of their urine in the absence of other sanitary facilities due to situations such as aircraft pilots and incontinent individuals (see Abstract).
11.	Claims 11 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanchez (US 10390989 B2) in view of Zani et al. (WO 2016126555 A1), hereinafter referred to as “Zani”.
Regarding claims 11 and 21, Sanchez teaches all of the limitations as described above in claim 1 and 13. However, Sanchez does not explicitly disclose the device including a wipe or toilet paper attached to the base.
Zani teaches a portable urinal device (100) including a wipe or toilet paper attached to the base (package (124) is a wipe container disposed on drainage bag system (100), see Figure 1A-C).
Sanchez and Zani are analogous art because both deal with a portable urinary catheter device.
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the portable urinal device of Sanchez and further include a wipe container disposed on the drainage bag, as taught by Zani. Zani teaches the wipes may be used to wash one or more regions of the patient and/or one or more portions of .
Allowable Subject Matter
12.	Claim 12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 12 would be allowable for reciting, inter alia, “wherein the pump is selectively reversible so as to create a positive pressure to evacuate fluid from the urine receptacle”.
Sanchez teaches a portable urinal device (see Abstract) having a vacuum source (270). However, Sanchez fails to disclose a pump that is selectively reversible so as to create a positive pressure to evacuate fluid from the urine receptacle. 
Prior art like Vernon (US 20060253091 A1) teaches urinary collection device comprising a pump (51) to create a positive pressure to evacuate fluid from the urine receptacle (the user will be able to free wand (81) from its stowed position, direct the projected flow of urine into a urinal or toilet, and activate pump (51) to empty bag (1), see Paragraph [0087]). However, there is no mention of reversing the flow of pump in order to empty the bag. The pump of Vernon does not create a suction force to collect urine, but rather is just for emptying the collection bag.
Prior art like Harvie (US 20040243075 A1) teaches a pump (2) is selectively reversible (the pump mechanism reverses itself closing the one-way valve to its urine storage compartment in a disposable bag, see Paragraph [0022]). However, the intended use to reverse the pump is to draw in and deposit a cleaning fluid from a cleaning fluid storage compartment in the disposable bag. It would be unreasonable to combine this with Vernon because it would destroy the function of Harvie. The cleaning fluid is used to effectively rinse and sanitize the user rather than disposing urine. 
Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Burnett et al. (US 10517538 B2) teaches a portable urinal device (see Abstract), comprising: a base (fluid collection & analysis system (1002)) comprising a urine receptacle (Foley catheter (1000), see Figure 10A); a hollow tube extending from the base and having a first end in fluid communication with the urine receptacle (Urine lumen (1012), see Figure 10A); a head member attached to a second end of the hollow tube (An inflatable pressure-sensing balloon (108), see Figure 10A); and a pump that creates a negative pressure in the hollow tube for suctioning urine from the user's genitalia through the hollow tube and into the urine receptacle (the pump (1134) is designed to create a vacuum inside the cassette component, which is then transferred to the urine drainage lumen in the drainage line, see Col. 12 lines 57-59). However, Burnett et al. fails to teach the head member configured to be placed over a user's genitalia.
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RASSAVONG whose telephone number is (408)918-7549. The examiner can normally be reached Monday - Friday 9:00am-5:30pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J. Weiss can be reached on (571)270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

/E.R./ (3/17/2022)
Examiner, Art Unit 3781                                                                                                                                                                                           

/SUSAN S SU/Primary Examiner, Art Unit 3781                                                                                                                                                                                                        19 March 2022